       Case 2:15-cr-00289-ILRL-DMD Document 671 Filed 08/13/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                             CRIMINAL ACTION

VERSUS                                               NO. 15-289

ANDRE DOMINICK, TIMOTHY WILLIAMS,                    SECTION "B"
DEBRA BECNEL, LISA VACCARELLA

            NOTICE OF SENTENCING AS TO TIMOTHY WILLIAMS

Take notice that this criminal case set for SENTENCING on August 28, 2019, is
CONTINUED AND RESET to MARCH 4, 2020, at 2:00 p.m., before Judge Ivan L.
R. Lemelle, Federal Court House Building, 500 Poydras Street, Courtroom C-501, New
Orleans, LA 70130.

**IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR
EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

 Date: August 13, 2019                      WILLIAM W. BLEVINS, CLERK
                                            Issued by: KIMBERLY A. COUNTY, Deputy Clerk
 TO:

 ANDRE DOMINICK c/o USM                     AUSA: CHANDRA MENON, T.A.
 COUNSEL FOR DOMINICK:                           TRACEY KNIGHT
 PAUL FLEMING                                    CHRISTINE SISCARETTI
 pfleming@fleminglaw.net
                                            U.S. MARSHAL
 TIMOTHY WILLIAMS (Bond)
 COUNSEL FOR WILLIAMS:                      U.S. PROBATION OFFICE - PRETRIAL SERVICES
 JERROD THOMPSON-HICKS, AFPD                UNIT
 CLAUDE KELLY, FPD
                                            JUDGE LEMELLE
 DEBRA BECNEL (Bond)
 COUNSEL FOR BECNEL:                        MAGISTRATE JUDGE
 GUY E. WALL
 gwall@wallbulling.com                      COURT REPORTER COORDINATOR
 SARA LEWIS                                 INTERPRETER: None
 slewis@wallbulling.com
                                            S/A MATT RUSSELL, FBI
 LISA VACCARELLA (Bond)                     neworleans@ic.fbi.gov
 COUNSEL FOR VACCARELLA:
 ANNA FRIEDBERG
 afriedberglaw@gmail.com
